  Case 1:19-mj-00407-SMG Document 3 Filed 05/06/19 Page 1 of 1 PageID #: 9



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA
                                                     UNSEALING ORDER
         - against -
                                                     Docket No.19-M-407
FRIDCHARD CHERY,

                         Defendant.

---------------------------X


                 Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Jonathan E. Algor,

for an order unsealing the above-captioned matter.

                 WHEREFORE, it is ordered that the above-captioned matter be unsealed.

Dated:       Brooklyn, New York
             May 6, 2019


                                                  S? PEGGY KUO
                                           HONORABLE PEGGY KUO
                                           UNITED STATES MAGISTRATE JUDGE
                                           EASTERN DISTRICT OF NEW YORK
